Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered June 6, 2000, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court erred in denying his motion to withdraw his plea without making further inquiry into the merits of his claims. In fact, the defendant did not move to withdraw his plea. Moreover, his claim at sentencing that his plea was entered involuntarily is belied by the record (see, People v Charles, 256 AD2d 472). Under the facts of this case, it cannot be said that the defendant’s plea, as a matter of law, was unintelligent or involuntary and, therefore, constitutionally deficient (see, People v Harris, 61 NY2d 9).
The defendant waived his right to appeal from the remaining issue raised (see, People v Allen, 82 NY2d 761). Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.